Citation Nr: 0310495	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  93-15 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

2.  Entitlement to service connection for degenerative disc 
disease of the thoracic spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from May 1952 to September 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

This case was previously before the Board in March 1994, 
March 1997 and April 1998 when it was remanded for additional 
development.  The development was completed and the claims 
file returned to the Board.  

In September 2002, the Board undertook additional development 
on the veteran's claim pursuant to 38 C.F.R. § 19.9(a)(2).  
Additional evidence was obtained in December 2002 consisting 
of a report of VA examination of the veteran.  

In May 2003, the United States Court of Appeals for the 
Federal Circuit (CAFC) held that the regulations giving the 
Board the authority to develop evidence were invalid 
because, in part, C.F.R. § 19.9(a)(2) allows the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration contrary to the 
requirement of 38 U.S.C.A. § 7104(a) which provides that all 
questions subject to a decision by the Secretary of VA shall 
be subject to one review on appeal by the Secretary.  
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the September 2002 development the Board 
obtained a report of VA examination, which was completed in 
December 2002.  This examination report provide a medical 
opinion on the issues on appeal.  This evidence has not been 
considered by the RO.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is remanded for the following:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied, including in accordance 
with Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  

2.  The RO should readjudicate the issues 
of entitlement to service connection for 
degenerative disc disease of the cervical 
spine, and degenerative disc disease of 
the thoracic spine.  This should include 
consideration of all evidence of record, 
including the evidence added to the 
record since the March 2002 supplemental 
statement of the case.  

If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
decision and the completion of the requested development by 
this remand.  The veteran will be notified by the RO 
regarding additional actions to be undertaken by him.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


